Citation Nr: 1003855	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-17 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for mastoiditis 
of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1945 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that in 
pertinent part granted service connection for post operative 
mastoiditis of the right ear with an evaluation of 0 percent 
effective December 18, 2002.

In March 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

This appeal was previously before the Board in May 2007 and 
was remanded for additional development.  The case has been 
returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

In the May 2007 remand, the Board noted that upon VA ear 
disease exanimation in December 2005, it was mentioned that 
the Veteran reported difficulty with his balance, and the 
diagnoses included possible disequilibrium.  However, as the 
Board observed, the examiner stated that peripheral 
vestibular testing was not done to establish or support a 
specific diagnosis.  The Board stated that it does not appear 
that the Veteran has undergone the testing necessary to 
establish that he has a peripheral vestibular disorder, and 
if so, whether such is the result of his post-operative 
mastoiditis.  

The Board requested that the Veteran be scheduled for another 
VA ear disease examination by a physician, to ascertain 
whether he has a peripheral vestibular disorder.  All 
appropriate testing be performed in order to make that 
determination.  The Board further requested that following an 
examination and all necessary studies, the examiner provide 
an opinion as to whether it is more likely, less likely, or 
at least as likely as not that any peripheral vestibular 
disorder identified is related to the service-connected post 
operative mastoiditis of the right ear.  

The Veteran was provided with a VA examination in April 2008.  
Upon physical examination, the diagnoses included bilateral 
mixed hearing loss, tinnitus, and vertigo.  The examiner 
stated that the Veteran most likely has a unilateral 
vestibular weakness and said that it needs to be confirmed 
with bilateral function testing.  However, it does not appear 
that such testing has been performed.  In addition, during 
the course of the physical examination, the examiner noted 
that "the patient reports tinnitus, vertigo, and disturbance 
of balance which is related to his ear disease."  It is 
unclear whether this statement represents the opinion of the 
physician or is merely a recitation of the Veteran's belief.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims ("Court").  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the appeal must be 
remanded for compliance with the March 2009 Board remand.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  The Veteran 
indicated that he had magnetic resonance imaging (MRI) 
performed at the Nashville VA medical center in November 2009 
and the report of such should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release, 
obtain VA ear and audiology clinic notes 
dating since June 2008 from the Nashville 
VA medical center, including the report of 
the November 2009 MRI.

2.  Schedule the Veteran for another VA 
ear disease examination with a physician 
to determine the nature of any vestibular 
disorder and to provide an opinion as to 
its possible relationship to the service-
connected post operative mastoiditis of 
the right ear.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all ear 
diseases and disorders identified.  The 
examiner should ensure that all necessary 
testing is performed in order to make this 
determination, including bilateral 
function testing as suggested on the April 
2008 VA examination.  Additionally, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
vestibular disorder identified or vertigo 
is caused by to the service-connected post 
operative mastoiditis of the right ear or 
is permanently worsened beyond normal 
progress (aggravated) by the service 
connected mastoiditis.  If the vestibular 
disorder is aggravated by the service 
connected mastoiditis, the examiner should 
attempt to quantify the degree of 
aggravation.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.   

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that the 
requested medical examination and opinion 
is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, the RO/AMC 
should implement corrective procedures.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



